SULLIVAN, Chief Judge
(concurring in the result):
I agree with the majority opinion that appellant’s case should be affirmed. The record makes clear that appellant’s offer to waive trial by members was a freely conceived defense product. I disagree with dicta in this opinion purporting to overrule the long-established prohibition of this Court on government induced waivers of the right to trial by members, e.g., United States v. Zelenski, 24 MJ 1 (CMA 1987); United States v. Jones, 23 MJ 305 (CMA 1987); United States v. Schmeltz, 1 MJ 8 (CMA 1975).